******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
         JAMES GOODWIN v. COLCHESTER
            PROBATE COURT ET AL.
                  (AC 36214)
                  Lavine, Beach and Norcott, Js.
    Argued October 22, 2015—officially released January 19, 2016

 (Appeal from Superior Court, judicial district of New
London, Hon. Joseph Q. Koletsky, judge trial referee.)
  Eric H. Rothauser, with whom, on the brief, was Lee
B. Ross, for the appellant (defendant John Fedus).
  Kerin M. Woods, for the appellee (plaintiff).
                          Opinion

   LAVINE, J. This probate appeal concerns a challenge
to the ancillary administration of a holographic will
executed by Rose F. Fedus (decedent) on December
21, 2000, in Philadelphia, Pennsylvania. On appeal, the
defendant John Fedus1 claims that the Superior Court,
sitting as a court of probate, improperly sustained the
appeal of the plaintiff, James K. Goodwin, from a decree
of the Court of Probate for the district of Colchester
by finding that there was ‘‘no sufficient objection’’ to
the will pursuant to General Statutes § 45a-288.2 We
affirm the judgment of the trial court.
  There is no dispute as to the following facts and
procedural history. For forty years, until her death on
June 1, 2006, the decedent and her sister Mae C. Fedus
(Mae Fedus) lived together in a house on Rutland Street
in Philadelphia (house). The plaintiff, James K. Good-
win, is the only child of Mae Fedus. At the time of her
death, the decedent had the following known heirs at
law: Mae Fedus; her brother Stephen Fedus, Jr. (Ste-
phen Fedus), her sister Alyce Daggett, and her nephew,
John Fedus, the defendant on appeal in this court.3 The
decedent and her heirs at law were the co-owners in
equal shares of 130 acres of land (farm) in the town
of Colchester.
   On or about October 8, 2008, the plaintiff filed a
petition for probate and grant of letters with the Regis-
ter for Probate of Wills (register of wills) for the county
of Philadelphia, seeking to probate a handwritten docu-
ment entitled ‘‘Last Will and Testament’’ (will).4
Although the decedent had signed the will, her signature
had not been witnessed.5 The will bears the handwriting
of more than one person, including that of the plaintiff.
The two initials ‘‘F.’’ that appear in the first and second
lines of the will, as well as the words ‘‘and Mae Fedus’’
on the last line, were written in a different color of ink
and in a different hand from that of the remaining text.
See footnote 5 of this opinion. The decedent’s signature
was in a handwriting different from the handwriting of
the text. To the knowledge of the parties, the decedent
had not executed another document purporting to be
a will, and she had not created an inter vivos trust.
   The plaintiff gave notice of the Pennsylvania petition
to probate to Stephen Fedus, Alyce Daggett, and the
defendant (collectively, Connecticut relatives). On
October 8, 2008, the register of wills issued a notice
granting Letters of Administration–CTA in the Estate
of Rose Fedus to the plaintiff. The Connecticut relatives
objected to the admission of the will to probate in
Pennsylvania, but prior to trial in the Court of Common
Pleas, Orphans’ Court Division (Orphans’ Court), they
withdrew their challenge to the admission of the will
to probate. On May 24, 2010, the Orphans’ Court decreed
the matter ‘‘Settled, Ended and Discontinued’’ and
remanded the matter to the register of wills.6
   On July 22, 2010, the plaintiff filed a petition for
ancillary administration of the decedent’s estate (ancil-
lary administration) in the Court of Probate for the
district of Colchester (probate court). The Connecticut
relatives objected to the admission of the will for ancil-
lary administration. The probate court, Judge Jodi M.
Thomas, held a hearing on the objection to the ancillary
administration and thereafter issued her opinion. In her
opinion, the probate judge stated in part: ‘‘The Court
finds that the Will is certainly questionable in appear-
ance, having been handwritten in at least two different
hands and having no witnesses. There is little doubt
that it would not be admitted primarily under Connecti-
cut law. There was also evidence adduced that undue
influence by the [plaintiff] and [Mae Fedus] over the
decedent may have occurred; that the decedent was a
meticulous and capable woman, who would not have
left such an important legal decision to chance by virtue
of a handwritten, unwitnessed document; and that her
bounty during her lifetime extended beyond the [plain-
tiff] and his family to her other siblings and their families
(to which the Will is contrary).7’’ (Footnote in original.)
In re Estate of Rose F. Fedus, Probate Court, district
of Colchester (January 3, 2011) (25 Quinnipiac Prob.
L.J. 263, 266–67 [2012]).
   On the basis of the foregoing, the probate court issued
an order stating: ‘‘[T]he court declines to admit the
alleged instrument, on an ancillary basis, as the last
will and testament of the decedent, Rose Fedus, at this
time as ‘sufficient objection’ has been shown within the
meaning of . . . § 45a-288. It is now incumbent upon
the applicant to ‘offer competent proof of the contents
and legal sufficiency of the will’ as per . . . § 45a-288
and in accordance with other applicable Connecticut
law.’’8 Id., 267. The plaintiff appealed from the order of
the probate court to the Superior Court. See General
Statutes § 45a-186 (a).
   In his complaint, the plaintiff alleged that he was
aggrieved by the order of the probate court for the
reason that (1) his petition for ancillary probate satisfies
the requirements of § 45a-288 (a) as the will has been
proved and established out of this state by a court of
competent jurisdiction, the petition includes an authen-
ticated and exemplified copy of the will and the record
of the proceedings proving and establishing the will,
and it includes a complete written statement of the
decedent’s property in Connecticut; (2) the adjudication
by the register of wills and the adjudication on appeal
by the Orphans’ Court are final and conclusive and are
entitled to full faith and credit pursuant to the constitu-
tion of the United States, article four, § 1; (3) the adjudi-
cations of the register of wills and on appeal therefrom
of the Orphans’ Court are final and conclusive, therefore
the Connecticut relatives’ claims having been fully and
fairly litigated in Pennsylvania are barred by the doc-
trines of res judicata and collateral estoppel.9 During
trial, the plaintiff amended his complaint, without objec-
tion from the Connecticut relatives, to allege that the
objections of the Connecticut relatives to the admission
of the will to ancillary probate are without merit and
are not sufficient objection to allow the probate court
to preclude the will from ancillary administration and/
or to require competent proof of the contents and legal
sufficiency of the will.
  Prior to trial, at the request of the court, the parties
submitted pretrial briefs. In their briefs, the Connecticut
relatives contended that the appeal should be decided
as a matter of law on the grounds that the will is legally
insufficient, vague, contrary to Connecticut law and
public policy, and that it had been revoked. They further
argued that, if they were to prevail on their legal claims,
there would be no reason to present evidence regarding
the decedent’s testamentary capacity and whether she
was under undue influence. The trial court rejected the
Connecticut relatives’ request to decide the appeal on
the legal issues they raised apart from the facts, and
commenced trial on October 2, 2013.
   At trial the plaintiff testified as to his relationship
with the decedent and how her will came to be written.
The plaintiff grew up in the house his mother, Mae
Fedus, shared with the decedent and was raised by the
two women. He lived in the house until he was thirty-
five years of age when he married and moved to a
nearby town.10 After he married, the plaintiff ate lunch
with the decedent and Mae Fedus in their house daily
during the work week.11 One day a week after work,
the plaintiff took Mae Fedus to the grocery store and
then spent the night in the house. He, his wife, June A.
Goodwin (June Goodwin), and their daughters12 visited
the decedent and Mae Fedus on some weekends and
on holidays. The plaintiff, his wife, and their three
daughters had a close relationship with the decedent,
who treated his daughters as if they were her grandchil-
dren. She babysat for them and provided financial sup-
port for their education related activities. The decedent
also gave savings bonds to the plaintiff’s daughters on
each birthday and at Christmas.
   The decedent suffered a stroke in April, 2000, was
hospitalized, and spent more than five months in a reha-
bilitation facility. She returned to the house in October,
2000, and was confined to a bed in the dining room.
Due to the stroke, she could not walk and therefore
used a wheelchair. The stroke, however, did not affect
her mental capacity, cognition, or her speech.13
  Stephen Fedus sent the decedent and Mae Fedus a
Christmas card postmarked December 15, 2000. The
Christmas card contained a note written by Stephen
Fedus, which stated that ‘‘if one of us should die, the
probate court and the lawyers will again have a ball,
including estate taxes. Rose and Mae we have to do
some planning with Alyce & nephew John. I can’t do
it myself.’’ (Emphasis in original.) In his note, Stephen
Fedus referenced extensive litigation regarding the
estate of one of their relatives, Frances Schofield.14
   On December 21, 2000, while the plaintiff was having
lunch at the house, the decedent asked him to write
her will.15 The plaintiff was surprised by the decedent’s
request as she had never before discussed her will with
him. The decedent, who was then eighty-nine years old,
gave the plaintiff a small pad of paper and told the
plaintiff what to write. He used his own pen. When he
had finished writing, the plaintiff handed the pad of
paper to the decedent to review. The decedent reviewed
the will, and, using her own pen, added her middle
initial ‘‘F.’’ in two places, crossed out the words ‘‘my
mother,’’ and added the words ‘‘and Mae Fedus.’’ See
footnote 5 of this opinion. She then instructed the plain-
tiff to draw a line at the bottom of the page for her to
sign her name. After the decedent signed her will, she
placed it on the hutch next to her bed in the dining
room. The plaintiff and the decedent never discussed
the will again. Over time, the plaintiff forgot about writ-
ing the will for the decedent. The decedent died approxi-
mately six years after signing the will.
  After the decedent died, Mae Fedus lived alone in
the house until April, 2008, when she was moved to a
nursing home, where she was diagnosed with dementia.
As Mae Fedus’ cognitive abilities declined, the house
became increasingly disordered and cluttered. She
neglected to pay her bills. Between 2006 and 2008, the
plaintiff inquired of Mae Fedus whether she had pro-
bated the decedent’s estate. She assured him that she
had, but in reality she had not.
   After Mae Fedus was moved to a nursing home, June
Goodwin, with the assistance of friends, began to sort
through the contents of the house. They found a great
deal of accumulated paperwork, including bills,
receipts, bank statements, letters, and other documents
that were stacked in piles on the floor. One day in
October, 2008, Liz Fazzolari, a friend of June Goodwin,
found the decedent’s will in a stack of papers. She gave
the will to June Goodwin who in turn gave it to the
plaintiff when he came to the house at lunch time. The
plaintiff had forgotten about the will, but seeing the
paper caused him to remember that he wrote it at the
decedent’s request. The plaintiff took the will to a Penn-
sylvania attorney to probate the decedent’s estate. The
plaintiff and June Goodwin filed affidavits with the Phil-
adelphia register of wills attesting to the decedent’s
signature on the will.16
  After the plaintiff presented his evidence, the Con-
necticut relatives filed a motion to dismiss for failure
to make out a prima facie case. See Practice Book § 15-
8. The Connecticut relatives raised numerous argu-
ments as to the legal sufficiency of the will and attached
a number of supporting documents to their trial brief.
The trial court denied the motion to dismiss.
  The Connecticut relatives then presented evidence,
which consisted of testimony from Stephen Fedus con-
cerning his efforts to have the co-owners of the farm
divide it among themselves to avoid what he opined
would be costly estate taxes, and legal and probate
costs. He also testified about other will contests involv-
ing the decedent.17 The Connecticut relatives also
placed in evidence a report from a handwriting expert
regarding the different handwritings in the will and
the different colors of ink used. They argued that the
manner in which the decedent prepared her will was
very much out of character, as she had strong opinions
about wills and had participated in a will contest involv-
ing the estate of her aunt, Frances Schofield, in the
Probate Court for the district of West Hartford. Some
of the documents the Connecticut relatives submitted
were to demonstrate that during her life, the decedent
had objected to Schofield’s will, arguing that Schofield
was quite elderly and no physician was present when
she made her will. The decedent was of the opinion
that Schofield was under undue pressure due to her
advanced age and poor health at that time. The Connect-
icut relatives argued that the decedent would never
have left something as important as a will to a handwrit-
ten document.
  At the conclusion of all evidence, the court issued
an oral opinion. The court stated: ‘‘By way of findings
of fact, the court accepts, completely, the testimony in
court yesterday of [the plaintiff] to the effect that he
wrote down, at [the decedent’s] direction, the very
words that she spoke. Those words were, ‘Last will and
testament of Rose Fedus. I, Rose Fedus,’ he initially
wrote, later she added the F., ‘leave all my money and
property,’ so forth. The court accepts that the pen used
by [the decedent] when she took the paper back and
made the two corrections that [the plaintiff] testified
about explained the different inks, the handwriting
expert report points out.
  ‘‘All of the facts are completely in startling concur-
rence. It’s rare that there are—the only loose ends in
this case from a factual standpoint are the staples in
the upper left-hand corner of the original will, a factoid
which is of utterly no significance in the court’s opinion.
   ‘‘The court finds that [the decedent] was a wonderful
woman of great strength of character and will. Of
course, I do not know what the previous preceding
evidence was, but I do note that the probate decree
indicated that there may have been some undue influ-
ence in the same area of the opinion that indicates what
a strong willed person [the decedent] was. I don’t know
how those two logically correlate, but there is not the
slightest doubt in my mind that there is not a shred of
evidence of undue influence, and there is ample evi-
dence of testamentary capacity and full faculties on the
part of the deceased . . . .
   ‘‘To tie this into the statute, the proponent of the will
has presented to the Colchester Probate Court, and
here, an authentic and exemplified copy of the will,
which the court finds was proved and established by
a court of competent jurisdiction, the register of wills
in Pennsylvania, and that that authentication and exem-
plified copy has indeed been filed in Connecticut. The
court, sitting as the court of probate, finds that there
is no sufficient objection proffered at this hearing to
that will; therefore, [§] 45a-288 (c) is not applicable.18
   ‘‘The court notes that, in spite of these factual find-
ings, the decree of the Pennsylvania court is entitled
to full faith and credit. The court has had a full hearing,
and all parties have had the opportunity to present any
evidence that they wish, so the issue of full faith and
credit does not need to be reached since the court has
heard all the evidence and has found that the will is
appropriate, and no sufficient objection has been prof-
fered by the opponents. For that reason, the appeal is
sustained.’’ (Footnote added.) The defendant appealed
from the judgment of the trial court.
   On appeal to this court, the defendant claims that
the trial court erred by (1) admitting the decedent’s
will to ancillary administration pursuant to § 45a-288
because the will is insufficient, as a matter of law, to
convey real property in this state; (2) denying the Con-
necticut relatives’ motion to dismiss; and (3) finding,
as a matter of law, that § 45a-288 vests the court of
probate with unfettered discretion to determine the
existence of sufficient objection, applying a preponder-
ance of the evidence standard to prove the existence
of ‘‘sufficient objection’’ where the language of § 45a-
288 requires only a showing, and finding that no suffi-
cient objection had been ‘‘proffered’’ even though the
statute uses the word ‘‘shown.’’ In his brief on appeal,
the defendant claims that it was error for the trial court
not to address the Connecticut relatives’ objections to
the legal sufficiency of the will that they raised in their
trial and reply briefs in the Superior Court. We disagree.
The legality of the will was not the issue before the trial
court; the issues before the trial court were whether the
plaintiff had complied with § 45a-288 and whether there
was sufficient objection to the will to preclude its being
filed and recorded.
  The standard of review in probate appeals is well
known. ‘‘In a probate appeal . . . the Superior Court’s
jurisdiction is statutory and limited to the order
appealed from. The issues presented for review are
those defined in the reasons of appeal. The Superior
Court cannot consider or adjudicate issues beyond the
scope of those proper for determination by the order
or decree attacked. This is so even with the consent of
the parties to the appeal because the court has subject
matter jurisdiction limited only to the order or decree
appealed from.’’ Silverstein’s Appeal from Probate, 13
Conn. App. 45, 58, 534 A.2d 1223 (1987). The Superior
Court ‘‘tries the questions presented to it de novo, but
in so doing it is . . . exercising a special and limited
jurisdiction conferred on it by the statute authorizing
appeals from probate.’’ (Emphasis in original; internal
quotation marks omitted.) Id. 53–54.
  In the plaintiff’s appeal from probate, the trial court
concluded that there was no sufficient objection to
the will pursuant to § 45a-288, that the decedent had
testamentary capacity and that there was no evidence
of undue influence. The trial court did not determine
whether the will was legally sufficient, as the issue
before the trial court was whether there was sufficient
objection to the will under § 45a-288. ‘‘[T]he Superior
Court’s jurisdiction is statutory and limited to the order
appealed from.’’ (Internal quotation marks omitted.)
Marshall v. Marshall, 71 Conn. App. 565, 570, 803 A.2d
919, cert. denied, 261 Conn. 941, 808 A.2d 1132 (2002).
We therefore will address only the defendant’s claim
that the court improperly determined that there was
no sufficient objection to the will to preclude it from
being filed and recorded in the probate court. See Gen-
eral Statutes § 45a-288.
   The defendant’s claim raises a question of statutory
interpretation. ‘‘The principles that govern statutory
construction are well established. When construing a
statute, [o]ur fundamental objective is to ascertain and
give effect to the apparent intent of the legislature. . . .
In other words, we seek to determine, in a reasoned
manner, the meaning of the statutory language as
applied to the facts of [the] case, including the question
of whether the language actually does apply. . . . In
seeking to determine that meaning, General Statutes
§ 1-2z directs us to first consider the text of the statute
itself and its relationship to other statutes. If, after
examining such text and considering such relationship,
the meaning of such text is plain and unambiguous and
does not yield absurd or unworkable results, extratex-
tual evidence of the meaning of the statute shall not
be considered.’’ (Internal quotation marks omitted.)
Mickey v. Mickey, 292 Conn. 597, 613–14, 974 A.2d 641
(2009). Statutory construction concerns a question of
law over which we exercise plenary review. See In re
Avirex R., 151 Conn. App. 820, 828, 96 A.3d 662 (2014).
                             I
   The defendant’s principal claim on appeal is that the
will is not admissible to probate under § 45a-288
because, among other things, it could not pass title to
the farm under Connecticut law, which controls the
transfer of real property located in the state. The defen-
dant’s claim is predicated on the common law doctrine
of lex loci rei sitae.19 To that end, the defendant quotes
the United States Supreme Court as follows: ‘‘It matters
not how effective the instrument may be to pass real
property in [another state], it must be executed in the
manner prescribed by the law in force in the district
to pass real property situated there, and its validity
must be established in the manner required by that
law.’’ Robertson v. Pickrell, 109 U.S. 608, 610, 3 S. Ct.
407, 27 L. Ed. 1049 (1883).
  In modern times, the law of Connecticut permits a
will executed in accordance with the law of another
state in which it was executed to pass real property
in this state. The Connecticut legislature modified the
common law of lex loci rei sitae in 1856 when it enacted
the precursor of General Statutes § 45a-251. See Irwin’s
Appeal from Probate, 33 Conn. 128, 140 (1865). Section
45a-251 provides in relevant part: ‘‘A will . . . shall not
be valid to pass any property unless it is in writing,
subscribed by the testator and attested by two wit-
nesses, each of them subscribing in the testator’s pres-
ence; but any will executed according to the laws of
the state . . . where it was executed may be admitted
to probate in this state and shall be effectual to pass
any property of the testator situated in this state.’’
(Emphasis added.)
   Section 45a-288 (a) provides in relevant part with
respect to a ‘‘will conveying property situated in this
state [that] has been proved and established out of this
state by a court of competent jurisdiction . . . any per-
son interested in such property may present to the court
of probate . . . an authenticated and exemplified copy
of such will and of the record of the proceedings proving
and establishing the will and request that such copies
be filed and recorded. The request shall be accompanied
by a complete statement in writing of the property and
estate of the decedent in this state. If, upon a hearing
. . . no sufficient objection is shown, the court of pro-
bate shall order such copies to be filed and recorded,
and they shall thereupon become a part of the files and
records of such court, and shall have the same effect
as if such will had been originally proved and estab-
lished in such court of probate. . . .’’
   In short, § 45a-288 (a) requires that an interested
party must present the probate court with (1) an authen-
ticated and exemplified copy of the will, (2) a copy of
the record proving and establishing the exemplified
copy of such will, (3) a request that the copies be filed
and recorded, and (4) a complete statement of the dece-
dent’s property within the state. To present sufficient
objection to the filing and recording of a will executed in
a foreign state, one may, as the plaintiff argues, present
evidence that the record does not establish that the will
was proved and established in a foreign jurisdiction,
that the petitioner failed to produce an authenticated
and exemplified copy of the will, that the decedent did
not own property within the state, or that a death has
not, in fact, occurred.
   In the present case, the trial court found that the
plaintiff had presented the probate court with an
authenticated and exemplified copy of the decedent’s
will that the court found was proved and established
by a court of competent jurisdiction, the Philadelphia
register of wills.20 The court’s findings as to the docu-
ments the plaintiff presented to the probate court are
in accord with the requirements of § 45a-288 (a). Our
review of the record supports the court’s findings. The
Connecticut relatives presented no evidence that the
decedent’s will did not comply with the law of the
commonwealth of Pennsylvania regarding the execu-
tion of a will, that it was not properly probated with the
register of wills, or that the record of the proceedings
establishing and proving the will in Pennsylvania were
not in order. They presented no evidence that the plain-
tiff had failed to request that copies of the documents
submitted be filed and recorded, or that he failed to
provide a description of the property in Connecticut.
We therefore conclude that the trial court properly
determined that ‘‘no sufficient objection’’ to the will
had been shown, and therefore properly sustained the
plaintiff’s appeal.
                                     II
   The defendant also claims that the trial court improp-
erly failed to grant the Connecticut relatives’ motion
to dismiss for failure to make out a prima facie case
pursuant to Practice Book § 15-8. In their motion to
dismiss, the Connecticut relatives argued that the plain-
tiff had failed to prove that the document he wrote
for the decedent was a will that conveyed property in
Connecticut and that it had been proved and established
by a court of competent jurisdiction. For the reasons
stated in part I of this opinion, we conclude that the
trial court properly denied the Connecticut relatives’
motion to dismiss. The only issue before the trial court
was whether sufficient objection had been made to the
admission of the will under § 45a-288, not whether the
will was legally sufficient.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The revised appeal from the order and decree of the Court of Probate
for the district of Colchester names the following defendants: Colchester
Probate Court, Stephen Fedus, Jr., Alyce Daggett, John Fedus, Madeline
Goodwin, Melissa Goodwin, Michelle Goodwin, and the estate of Mae C.
Fedus. Only John Fedus is a party defendant in the appeal to this court,
and we refer to him as the defendant.
  2
    General Statutes § 45a-288 (a) provides in relevant part: ‘‘When a will
conveying property situated in this state has been proved and established
out of this state by a court of competent jurisdiction, the executor of such
will or any person interested in such property may present to the court of
probate . . . an authenticated and exemplified copy of such will and of the
record of the proceedings proving and establishing the will and request that
such copies be filed and recorded. The request shall be accompanied by a
complete statement in writing of the property and estate of the decedent
in this state. If upon hearing, after such notice to . . . parties in interest
as the court orders, no sufficient objection is shown, the court of probate
shall order such copies to be filed and recorded, and they shall thereupon
become a part of the files and records of such court, and shall have the
same effect as if such will had been originally proved and established in
such court of probate. . . .’’
   3
     The decedent was predeceased by her sister Anne Fedus and her brother
Frank Fedus. The defendant is the son of Frank Fedus.
   4
     The plaintiff also filed an inventory stating ‘‘Total Personal Property and
Real Estate [of] $211.02.’’
   5
     The handwritten document the plaintiff filed states:
   ‘‘Last will and testament of Rose F. Fedus
   I Rose F. Fedus, leave
   all of my money and
   property to James K.
   Goodwin in trust for his
   children and Mae Fedus, my mother
   James’ mother.
   If James Goodwin
   should die, I leave it
   to be held in trust by
   June A. Goodwin for children
   Michelle Rose Goodwin,
   Melisa Anna Goodwin and
   Madeline Anne Goodwin,
   and Mae Fedus.
               Rose F. Fedus [signed]
               Rose F. Fedus [printed]
               12/21/00’’ (Emphasis added.)
   6
     The decree from the Orphans’ Court states: ‘‘AND NOW, this 24th day
of May 2010, upon consideration of petition filed on May 3, 2010 to withdraw
the Petition seeking to appeal the probate of the writing dated December
21, 2000 filed by John Fedus on October 8, 2009, it is hereby ORDERED
that this matter is marked as SETTLED, ENDED AND DISCONTINUTED.
The record is hereby REMANDED to the Register of Wills.’’ The decree is
signed by Judge John W. Herron.
   7
     In a footnote, the probate court stated: ‘‘These questions are not directly
before this Court in this decision. However, they are relevant to the question
of whether sufficient objection has been shown under . . . §45a-288.’’ In
re Estate of Rose F. Fedus, Probate Court, district of Colchester (January
3, 2011) (25 Quinnipiac Law Prob. L.J. 263, 267 n.2 [2012]).
   8
     In its opinion, the probate court also stated that the plaintiff ‘‘claims
that the heirs’ objections are barred by the doctrine of res judicata and that
this Court is precluded from denying [his] application under the Full Faith &
Credit Cause of the U.S. Constitution. Essentially, these arguments are based
upon the fact that the Will was admitted in a court of competent jurisdiction
and the appeals period has run in that jurisdiction. Apparently, the heirs
filed an appeal from the Philadelphia probate court and later withdrew that
action. No evidence was adduced at trial concerning the reasons for that
withdrawal.’’ (Footnote omitted.) In re Estate of Rose F. Fedus, supra, 25
Quinnipiac Prob. L.J. 266.
   In a footnote, the probate court stated: ‘‘However the Court does not
believe this argument is valid in this context. [Section] 45a-288 necessarily
assumes that judgment and/or issues were rendered or determined in another
court. Indeed, that is the purpose of the statute, which directs the court to
determine if sufficient objection has been shown to the admission of a will
proved and established in another state. . . . To allow the doctrine of res
judicata to serve as a bar to objections would render the express statutory
directive meaningless. A similar argument would apply to the Full Faith and
Credit Clause proposition. Its application might mean that the Connecticut
statute is unconstitutional and such a determination is not within this Court’s
jurisdiction.’’ (Citation omitted.) Id., n.1.
   9
     On February 24, 2012, the plaintiff filed a motion claiming as a matter
of law that summary judgment should be granted in his favor on the ground
of full faith and credit or res judicata. The court, Martin, J., denied the
motion for summary judgment.
   10
      The plaintiff, a graduate of Gallaudet University, is hearing impaired
and testified by means of an interpreter.
   11
      The plaintiff was employed nearby by the United States Navy.
   12
      The plaintiff’s daughters are Michelle Rose Goodwin, Melissa Anna
Goodwin, and Madeline Ann Goodwin.
   13
      The plaintiff placed into evidence the deposition transcript of Alfred E.
Stillman, the decedent’s physician from January, 2001, until the time of her
death. Stillman is board certified in internal medicine, gastroenterology, and
geriatrics. He provided his medical services for the decedent in her home.
During his initial visit, he performed a physical examination of the decedent
and administered to her the ‘‘mini mental state examination,’’ among other
things. At the conclusion of his initial visit, Stillman had no concerns regard-
ing her mental status or her cognitive function, which did not change from
the first time he met her until she died. He opined that her cognition was
‘‘[s]uperb’’ and that she was an ‘‘excellent conversationalist.’’ The stroke
had no effects on the decedent’s mental cognition. He found her to be a
very independent woman.
    Stillman found that Mae Fedus was devoted to the decedent and took
good care of her. The sisters were loving, caring, and solicitous of one
another. The decedent, however, was the more verbal of the two. She gave
the directions, which Mae Fedus followed without rancor or feeling that
she was the lesser of the two. Stillman opined that Mae Fedus was not able
to influence the decedent; no one influenced the decedent’s actions except
the decedent. Stillman’s medical records also indicated that the house in
which the decedent and Mae Fedus lived was disheveled and cluttered
with boxes.
    14
       The note in Stephen Fedus’ Christmas card states in part: ‘‘Frank’s
dealing with Ann’s estate has cost us several thousands of dollars and Mae
dealing with Joe [undecipherable] on Mon House has cost also several
thousands of dollars, all because of not seeking any help from me.’’
    15
       Mae Fedus was out of the house doing errands at the time.
    16
       The plaintiff also testified that the Connecticut relatives objected to the
probating of the will in Pennsylvania, but withdrew their objection before
trial in the Orphans’ Court. A judge of the Orphans’ Court issued a decree
ordering the matter ‘‘settled, ended and discontinued.’’ The Orphans’ Court
remanded the record to the register of wills. After the will was admitted to
probate in Pennsylvania, the plaintiff filed a petition for ancillary administra-
tion of the will with the documents required by § 45a-288 in the probate
court. The Connecticut relatives objected to the ancillary administration,
claiming that the decedent lacked testamentary capacity and was under
undue influence when she wrote the will. The probate court found sufficient
objection pursuant to § 45a-288 and declined to file and record the will for
ancillary administration.
    17
       Stephen Fedus testified about his relationship with the decedent and
Mae Fedus. He also testified about other will contests involving his family,
one in particular in which he and the decedent sued their sister Alyce
Daggett with respect to the estate of their aunt, Frances Schofield.
    Stephen Fedus also testified about statements that he made in a Christmas
card he sent to the decedent and Mae Fedus in December, 2000, and about
a January, 2006 correspondence he sent to the decedent and Mae Fedus.
He encouraged the decedent and Mae Fedus to do some planning about the
farm and he proposed dividing the farm among the co-owners to avoid
selling it.
    18
       General Statutes § 45a-288 (c) provides that ‘‘[i]f the court of probate
finds sufficient objection to such will, the applicant shall offer competent
proof of the contents and legal sufficiency of the will except that the original
thereof need not be produced unless so directed by the court of probate.’’
    19
       Lex loci rei sitae is defined as: ‘‘The law of the place where a thing or
subject-matter is situated. The title to realty or question of real estate law
can be affected only by the law of the place where the realty is situated.’’
Black’s Law Dictionary (5th Ed. 1979).
    20
       The record demonstrates that when the plaintiff filed the petition for
ancillary administration of the will, he included a certificate from the register
of wills that stated: ‘‘I . . . DO CERTIFY the foregoing to be a true and
perfect copy of the LAST WILL and TESTAMENT with CODICIL in the
ESTATE of ROSE FRANCES FEDUS, a/k/a ROSE FEDUS, DECEASED,
dated DECEMBER 21, 2000, together with copy of OATH of NON-SUBSCRIB-
ING WITNESSES dated OCTOBER 8, 2008, PETITION filed and DECREE
issued wherein LETTERS of ADMINISTRATION CUM TESTAMENTO
ANNEXO were granted unto JAMES K. GOODWIN, as ADMINISTRATOR
C.T.A. on OCTOER 8, 2008, under RECORD NO.W5324-2008, as the same
remains on file and of record in this office.’’